PITTMAN, Judge,
concurring in the result.
On the authority of Potter v. State Department of Human Resources, 511 So.2d 190 (Ala.Civ.App.1986), I concur only in the result to affirm. After considerable deliberation regarding the procedural posture of this case, I believe that the orders entered by the juvenile court are analogous to orders finding children dependent and awarding particular adults “temporary” custody as to those children, a class of orders that, under Potter, are deemed immediately appealable despite the near certainty of future “permanent” custody litigation in those cases.